Name: Council Decision (EU) 2019/433 of 20 February 2018 on the position to be taken on behalf of the European Union within the Association Committee meeting in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, concerning the update of Annexes XXVIII-A (Rules applicable to financial services), XXVIII-B (Rules applicable to telecommunication services) and XXVIII-D (Rules applicable to international maritime transport) to the Agreement
 Type: Decision
 Subject Matter: communications;  European construction;  financial institutions and credit;  Europe;  organisation of transport;  international affairs;  maritime and inland waterway transport
 Date Published: 2019-03-19

 19.3.2019 EN Official Journal of the European Union L 75/72 COUNCIL DECISION (EU) 2019/433 of 20 February 2018 on the position to be taken on behalf of the European Union within the Association Committee meeting in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, concerning the update of Annexes XXVIII-A (Rules applicable to financial services), XXVIII-B (Rules applicable to telecommunication services) and XXVIII-D (Rules applicable to international maritime transport) to the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community, and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement) was concluded, on behalf of the Union, in accordance with Council Decision (EU) 2016/839 (1) and entered into force on 1 July 2016. (2) Several Union acts listed in Annexes XXVIII-A (Rules applicable to financial services), XXVIII-B (Rules applicable to telecommunication services) and XXVIII-D (Rules applicable to international maritime transport) to the Agreement (the Annexes) have been amended or repealed since the conclusion of negotiations of the Agreement in June 2013. Therefore, in order to ensure proper approximation of the legislation of the Republic of Moldova to the EU acts, a number of acts that implement, amend, supplement or replace the acts listed in those Annexes should be added thereto, and certain deadlines should be amended to take into account the progress already made to date by the Republic of Moldova in the process of that approximation. (3) Pursuant to the Decision No 3/2014 of the EU-Republic of Moldova Association Council (2), the Association Committee meeting in Trade configuration (the Committee) may update or amend certain Annexes to the Agreement. (4) The Committee is to adopt decisions updating the Annexes. Such decisions are binding upon the Union. (5) It is appropriate to establish the position to be taken on the Union's behalf in the Committee, concerning the update of the Annexes. (6) The position of the Union within the Committee should therefore be based on the attached draft decisions, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Committee shall be based on the following draft decisions attached to this Decision: (a) Decision of the EU-Republic of Moldova Association Committee meeting in Trade configuration concerning the update of Annex XXVIII-A (Rules applicable to financial services) to the Agreement; (b) Decision of the EU-Republic of Moldova Association Committee meeting in Trade configuration concerning the update of Annex XXVIII-B (Rules applicable to telecommunication services) to the Agreement; (c) Decision of the EU-Republic of Moldova Association Committee meeting in Trade configuration concerning the update of Annex XXVIII-D (Rules applicable to international maritime transport) to the Agreement. Article 2 This Decision is addressed to the Commission. Done at Brussels, 20 February 2018. For the Council The President V. GORANOV (1) Council Decision (EU) 2016/839 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 141, 28.5.2016, p. 28). (2) Decision No 3/2014 of the EU-Republic of Moldova Association Council of 16 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ L 110, 29.4.2015, p. 40). DRAFT DECISION No ¦/ ¦ OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COMMITTEE MEETING IN TRADE CONFIGURATION of ¦ 2018 concerning the update of Annex XXVIII-A (Rules applicable to financial services) to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part THE ASSOCIATION COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, signed in Brussels on 27 June 2014, and in particular Articles 61, 249, 436, 438 and 449 thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement) entered into force on 1 July 2016. (2) Articles 61 and 249 of the Agreement provide that the Republic of Moldova is to carry out approximation of its legislation to the EU acts and international instruments (the Union acquis) referred to in Annex XXVIII-A (Rules applicable to financial services) to the Agreement (Annex XXVIII-A). (3) The Union acquis referred to in Annex XXVIII-A concerning money laundering has evolved since the conclusion of negotiations of the Agreement in June 2013. In particular, the Union adopted and notified to the Republic of Moldova Directive (EU) 2015/849 of the European Parliament and of the Council (1) and Regulation (EU) 2015/847 of the European Parliament and of the Council (2). (4) The Republic of Moldova continues the process of approximating its legislation to the Union acquis, in accordance with the timelines and priorities set out in Annex XXVIII-A. It is therefore necessary to update Annex XXVIII-A in order to ensure that the evolution of the Union acquis listed therein with respect to money laundering is promptly and efficiently integrated in the ongoing process of approximation, in accordance with Article 449 of the Agreement. (5) Directive (EU) 2015/849 and Regulation (EU) 2015/847 should therefore be added to the list set out in Annex XXVIII-A. (6) Directive 2005/60/EC of the European Parliament and of the Council (3) and Commission Directive 2006/70/EC (4) should be removed from the list set out in Annex XXVIII-A with effect from 26 June 2017. (7) Article 436(3) of the Agreement provides that the EU-Republic of Moldova Association Council (the Association Council) is to have the power to update or amend the Annexes to the Agreement. (8) Pursuant to Article 438(2) of the Agreement, the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. (9) By Decision No 3/2014 (5) the Association Council delegated the power to update or amend the Annexes to the Agreement which relate, inter alia, to Chapter 6 (Establishment, trade in services and electronic commerce) of Title V (Trade and Trade-related Matters) of the Agreement to the Association Committee meeting in Trade configuration, to the extent that there are no specific provisions in Chapter 6 relating to the update or the amendment of those Annexes. There are no specific provisions in Chapter 6 relating to the update or the amendment of the Annexes. (10) Annex XXVIII-A should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XXVIII-A (Rules applicable to financial services) to the Agreement is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee The Chair (1) Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ EU L 141, 5.6.2015, p. 73). (2) Regulation (EU) 2015/847 of the European Parliament and of the Council of 20 May 2015 on information accompanying transfers of funds and repealing Regulation (EC) No 1781/2006 (OJ EU L 141, 5.6.2015, p. 1). (3) Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (OJ EU L 309, 25.11.2005, p. 15). (4) Commission Directive 2006/70/EC of 1 August 2006 laying down implementing measures for Directive 2005/60/EC of the European Parliament and of the Council as regards the definition of politically exposed person and the technical criteria for simplified customer due diligence procedures and for exemption on grounds of a financial activity conducted on an occasional or very limited basis (OJ EU L 214, 4.8.2006, p. 29). (5) Decision No 3/2014 of the EU-Republic of Moldova Association Council of 16 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ L 110, 29.4.2015, p. 40). ANNEX ANNEX XXVIII-A RULES APPLICABLE TO FINANCIAL SERVICES The Republic of Moldova undertakes to gradually approximate its legislation to the following EU acts and international instruments within the stipulated timeframes. Directive 2007/44/EC of the European Parliament and of the Council of 5 September 2007 amending Council Directive 92/49/EEC and Directives 2002/83/EC, 2004/39/EC, 2005/68/EC and 2006/48/EC as regards procedural rules and evaluation criteria for the prudential assessment of acquisitions and increase of holdings in the financial sector Timetable: the provisions of Directive 2007/44/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2002/87/EC of the European Parliament and of the Council of 16 December 2002 on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate and amending Council Directives 73/239/EEC, 79/267/EEC, 92/49/EEC, 92/96/EEC, 93/6/EEC and 93/22/EEC, and Directives 98/78/EC and 2000/12/EC of the European Parliament and of the Council Timetable: the provisions of Directive 2002/87/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2006/48/EC of the European Parliament and of the Council of 14 June 2006 relating to the taking up and pursuit of the business of credit institutions The Savings and Credit Associations of the Republic of Moldova shall be treated in the same way as the institutions listed in Article 2 of that Directive and accordingly be exempt from the scope of that Directive Timetable: the provisions of Directive 2006/48/EC shall be implemented within three years of the entry into force of this Agreement. Commission Directive 2007/18/EC of 27 March 2007 amending Directive 2006/48/EC of the European Parliament and of the Council as regards the exclusion or inclusion of certain institutions from its scope of application and the treatment of exposures to multilateral development banks Timetable: the provisions of Directive 2007/18/EC shall be implemented upon entry into force of this Agreement. Directive 2006/49/EC of the European Parliament and of the Council of 14 June 2006 on the capital adequacy of investment firms and credit institutions Timetable: the provisions of Directive 2006/49/EC, with the exception as set out below, shall be implemented within three years of the entry into force of this Agreement. With regard to institutions other than credit institutions defined in point (a) of Article 3(1) of that Directive, the provisions related to the level of required initial capital as set out in Article 5(1) and (3), Article 6, points (a), (b) and (c) of Article 7, points (a), (b) and (c) of Article 8 and Article 9 of that Directive shall be implemented within 10 years of the entry into force of this Agreement. Directive 2009/110/EC of the European Parliament and of the Council of 16 September 2009 on the taking up, pursuit and prudential supervision of the business of electronic money institutions amending Directives 2005/60/EC and 2006/48/EC and repealing Directive 2000/46/EC Timetable: the provisions of Directive 2009/110/EC shall be implemented within three years of the entry into force of this Agreement. Directive 94/19/EC of the European Parliament and of the Council of 30 May 1994 on deposit-guarantee schemes Timetable: the provisions of Directive 94/19/EC, with the exception of the provision related to the minimum level of compensation for each depositor set out in Article 7 of that Directive, shall be implemented within five years of the entry into force of this Agreement. The provision related to the minimum level of compensation for each depositor set out in Article 7 of that Directive shall be implemented within 10 years of the entry into force of this Agreement. Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions Timetable: the provisions of Directive 86/635/EEC shall be implemented within three years of the entry into force of this Agreement. Directive 2001/65/EC of the European Parliament and of the Council of 27 September 2001 amending Directives 78/660/EEC, 83/349/EEC and 86/635/EEC as regards the valuation rules for the annual and consolidated accounts of certain types of companies as well as of banks and other financial institutions Timetable: the provisions of Directive 2001/65/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2003/51/EC of the European Parliament and of the Council of 18 June 2003 amending Directives 78/660/EEC, 83/349/EEC, 86/635/EEC and 91/674/EEC on the annual and consolidated accounts of certain types of companies, banks and other financial institutions and insurance undertakings Timetable: the provisions of Directive 2003/51/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2006/46/EC of the European Parliament and of the Council of 14 June 2006 amending Council Directives 78/660/EEC on the annual accounts of certain types of companies, 83/349/EEC on consolidated accounts, 86/635/EEC on the annual accounts and consolidated accounts of banks and other financial institutions and 91/674/EEC on the annual accounts and consolidated accounts of insurance undertakings Timetable: the provisions of Directive 2006/46/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2001/24/EC of the European Parliament and of the Council of 4 April 2001 on the reorganisation and winding up of credit institutions Timetable: the provisions of Directive 2001/24/EC shall be implemented upon entry into force of this Agreement. Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) Timetable: the provisions of Directive 2009/138/EC shall be implemented within seven years of the entry into force of this Agreement. Council Directive 91/674/EEC of 19 December 1991 on the annual accounts and consolidated accounts of insurance undertakings Timetable: the provisions of Directive 91/674/EEC shall be implemented within three years of the entry into force of this Agreement. Commission Recommendation of 18 December 1991 on insurance intermediaries (92/48/EEC) Timetable: not applicable. Directive 2002/92/EC of the European Parliament and of the Council of 9 December 2002 on insurance mediation Timetable: the provisions of Directive 2002/92/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2009/103/EC of the European Parliament and of the Council of 16 September 2009 relating to insurance against civil liability in respect of the use of motor vehicles, and the enforcement of the obligation to insure against such liability Timetable: the provisions of Directive 2009/103/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2003/41/EC of the European Parliament and of the Council of 3 June 2003 on the activities and supervision of institutions for occupational retirement provision Timetable: the provisions of Directive 2003/41/EC shall be implemented within five years of the entry into force of this Agreement. Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments amending Council Directives 85/611/EEC and 93/6/EEC and Directive 2000/12/EC of the European Parliament and of the Council and repealing Council Directive 93/22/EEC Timetable: the provisions of Directive 2004/39/EC shall be implemented within three years of the entry into force of this Agreement. Commission Directive 2006/73/EC of 10 August 2006 implementing Directive 2004/39/EC of the European Parliament and of the Council as regards organisational requirements and operating conditions for investment firms and defined terms for the purposes of that Directive Timetable: the provisions of Directive 2006/73/EC shall be implemented within three years of the entry into force of this Agreement. Commission Regulation (EC) No 1287/2006 of 10 August 2006 implementing Directive 2004/39/EC of the European Parliament and of the Council as regards record-keeping obligations for investment firms, transaction reporting, market transparency, admission of financial instruments to trading, and defined terms for the purposes of that Directive Timetable: the provisions of Regulation (EC) No 1287/2006 shall be implemented within three years of the entry into force of this Agreement. Directive 2003/71/EC of the European Parliament and of the Council of 4 November 2003 on the prospectus to be published when securities are offered to the public or admitted to trading and amending Directive 2001/34/EC Timetable: the provisions of Directive 2003/71/EC shall be implemented within three years of the entry into force of this Agreement. Commission Regulation (EC) No 809/2004 of 29 April 2004 implementing Directive 2003/71/EC of the European Parliament and of the Council as regards information contained in prospectuses as well as the format, incorporation by reference and publication of such prospectuses and dissemination of advertisements Timetable: the provisions of Regulation (EC) No 809/2004 shall be implemented within three years of the entry into force of this Agreement. Directive 2004/109/EC of the European Parliament and of the Council of 15 December 2004 on the harmonisation of transparency requirements in relation to information about issuers whose securities are admitted to trading on a regulated market and amending Directive 2001/34/EC Timetable: the provisions of Directive 2004/109/EC shall be implemented within four years of the entry into force of this Agreement. Commission Directive 2007/14/EC of 8 March 2007 laying down detailed rules for the implementation of certain provisions of Directive 2004/109/EC on the harmonisation of transparency requirements in relation to information about issuers whose securities are admitted to trading on a regulated market Timetable: the provisions of Directive 2007/14/EC shall be implemented within four years of the entry into force of this Agreement. Directive 97/9/EC of the European Parliament and of the Council of 3 March 1997 on investor-compensation schemes Timetable: the provisions of Directive 97/9/EC, with the exception of the provision related to the minimum level of compensation for each investor set out in Article 4 of that Directive, shall be implemented within five years of the entry into force of this Agreement. The provisions of that Directive related to the minimum level of compensation for each investor set out in Article 4 of that Directive shall be implemented within 10 years of the entry into force of this Agreement. Directive 2003/6/EC of the European Parliament and of the Council of 28 January 2003 on insider dealing and market manipulation (market abuse) Timetable: the provisions of Directive 2003/6/EC shall be implemented within three years of the entry into force of this Agreement. Commission Directive 2004/72/EC of 29 April 2004 implementing Directive 2003/6/EC of the European Parliament and of the Council as regards accepted market practices, the definition of inside information in relation to derivatives on commodities, the drawing up of lists of insiders, the notification of managers' transactions and the notification of suspicious transactions Timetable: the provisions of Directive 2004/72/EC shall be implemented within three years of the entry into force of this Agreement. Commission Directive 2003/124/EC of 22 December 2003 implementing Directive 2003/6/EC of the European Parliament and of the Council as regards the definition and public disclosure of inside information and the definition of market manipulation Timetable: the provisions of Directive 2003/124/EC shall be implemented within three years of the entry into force of this Agreement. Commission Directive 2003/125/EC of 22 December 2003 implementing Directive 2003/6/EC of the European Parliament and of the Council as regards the fair presentation of investment recommendations and the disclosure of conflicts of interest Timetable: the provisions of Directive 2003/125/EC shall be implemented within three years of the entry into force of this Agreement. Commission Regulation (EC) No 2273/2003 of 22 December 2003 implementing Directive 2003/6/EC of the European Parliament and of the Council as regards exemptions for buy-back programmes and stabilisation of financial instruments Timetable: the provisions of Regulation (EC) No 2273/2003 shall be implemented within three years of the entry into force of this Agreement. Regulation (EC) No 1060/2009 of the European Parliament and of the Council of 16 September 2009 on credit rating Agencies Timetable: that Regulation's the provisions of Regulation (EC) No 1060/2009 shall be implemented within five years of the entry into force of this Agreement. Directive 2009/65/EC of the European Parliament and of the Council of 13 July 2009 on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) Timetable: the provisions of Directive 2009/65/EC shall be implemented within five years of the entry into force of this Agreement. Commission Directive 2007/16/EC of 19 March 2007 implementing Council Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) as regards the clarification of certain definitions Timetable: the provisions of Directive 2007/16/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2002/47/EC of the European Parliament and of the Council of 6 June 2002 on financial collateral arrangements Timetable: provisions of Directive 2002/47/EC shall be implemented within three years of the entry into force of this Agreement. Directive 98/26/EC of the European Parliament and of the Council of 19 May 1998 on settlement finality in payment and securities settlement systems Timetable: the provisions of Directive 98/26/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2009/44/EC of the European Parliament and the Council of 6 May 2009 amending Directive 98/26/EC on settlement finality in payment and securities settlement systems and Directive 2002/47/EC on financial collateral arrangements as regards linked systems and credit claims Timetable: the provisions of Directive 2009/44/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2007/64/EC of the European Parliament and of the Council of 13 November 2007 on payment services in the internal market amending Directives 97/7/EC, 2002/65/EC, 2005/60/EC and 2006/48/EC and repealing Directive 97/5/EC Timetable: the provisions of Directive 2007/64/EC shall be implemented within three years of the entry into force of this Agreement. Regulation (EC) No 1781/2006 of the European Parliament and of the Council of 15 November 2006 on information on the payer accompanying transfers of funds Timetable: the provisions of Regulation (EC) No 1781/2006 shall be implemented within one year of the entry into force of this Agreement. Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC Timetable: the provisions of Directive (EU) 2015/849 shall be implemented within three years of the entry into force of this Agreement. Regulation (EU) 2015/847 of the European Parliament and of the Council of 20 May 2015 on information accompanying transfers of funds and repealing Regulation (EC) No 1781/2006 Timetable: the provisions of Regulation (EU) 2015/847 shall be implemented within one year of the entry into force of this Agreement. DRAFT DECISION No ¦/ ¦ OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COMMITTEE MEETING IN TRADE CONFIGURATION of ¦ 2018 concerning the update of Annex XXVIII-B (Rules applicable to telecommunication services) to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part THE ASSOCIATION COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, signed in Brussels on 27 June 2014, and in particular Articles 102, 240, 436, 438 and 449 thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement), entered into force on 1 July 2016. (2) Articles 102 and 240 of the Agreement provide that the Republic of Moldova is to carry out approximation of its legislation to the EU acts and international instruments (Union acquis) referred to in Annex XXVIII-B (Rules applicable to telecommunication services) to the Agreement (Annex XXVIII-B). (3) The Union acquis referred to in Annex XXVIII-B has evolved since the conclusion of negotiations of the Agreement in June 2013. In particular, the Union adopted the following acts that implement, amend, supplement or replace the acts listed in Annex XXVIII-B: (i) Regulation (EU) 2015/2120 of the European Parliament and of the Council of 25 November 2015 laying down measures concerning open internet access and amending Directive 2002/22/EC on universal service and users' rights relating to electronic communications networks and services and Regulation (EU) No 531/2012 on roaming on public mobile communications networks within the Union (1); (ii) Commission Implementing Decision 2014/276/EU of 2 May 2014 amending Decision 2008/411/EC on the harmonisation of the 3 400-3 800 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community (2); (iii) Commission Implementing Decision 2013/752/EU of 11 December 2013 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices and repealing Decision 2005/928/EC (3); (iv) Commission Implementing Decision 2014/641/EU of 1 September 2014 on harmonised technical conditions of radio spectrum use by wireless audio programme making and special events equipment in the Union (4); (v) Commission Implementing Decision 2014/702/EU of 7 October 2014 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (5); (vi) Commission Implementing Decision (EU) 2016/339 of 8 March 2016 on the harmonisation of the 2 010-2 025 MHz frequency band for portable or mobile wireless video links and cordless cameras used for programme making and special events (6); (vii) Commission Implementing Decision (EU) 2015/750 of 8 May 2015 on the harmonisation of the 1 452-1 492 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Union (7); (viii) Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (8); (ix) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (9); (x) Commission Implementing Regulation No (EU) 2015/806 of 22 May 2015 laying down specifications relating to the form of the EU trust mark for qualified trust services (10); (xi) Commission Implementing Decision (EU) 2015/1505 of 8 September 2015 laying down technical specifications and formats relating to trusted lists pursuant to Article 22(5) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market (11); (xii) Commission Implementing Decision (EU) 2015/1506 of 8 September 2015 laying down specifications relating to formats of advanced electronic signatures and advanced seals to be recognised by public sector bodies pursuant to Articles 27(5) and 37(5) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market (12); (xiii) Commission Implementing Decision (EU) 2016/650 of 25 April 2016 laying down standards for the security assessment of qualified signature and seal creation devices pursuant to Articles 30(3) and 39(2) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market (13); (xiv) Commission Decision 2010/267/EU of 6 May 2010 on harmonised technical conditions of use in the 790-862 MHz frequency band for terrestrial systems capable of providing electronic communications services in the European Union (14); Commission Implementing Decision 2011/251/EU of 18 April 2011 amending Decision 2009/766/EC on the harmonisation of the 900 MHz and 1 800 MHz frequency bands for terrestrial systems capable of providing pan-European electronic communications services in the Community (15); Commission Decision 2009/766/EC of 16 October 2009 on the harmonisation of the 900 MHz and 1 800 MHz frequency bands for terrestrial systems capable of providing pan-European electronic communications services in the Community (16), as amended by Implementing Decision 2011/251/EU; (xv) Commission Implementing Decision 2012/688/EU of 5 November 2012 on the harmonisation of the frequency bands 1 920-1 980 MHz and 2 110-2 170 MHz for terrestrial systems capable of providing electronic communications services in the Union (17); (xvi) Commission Decision 2008/477/EC of 13 June 2008 on the harmonisation of the 2 500-2 690 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community; (18) (xvii) Commission Decision 2008/411/EC of 21 May 2008 on the harmonisation of the 3 400 - 3 800 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community (19); (xviii) Commission Decision 2008/671/EC of 5 August 2008 on the harmonised use of radio spectrum in the 5 875  5 905 MHz frequency band for safety-related applications of Intelligent Transport Systems (ITS) (20); (xix) Commission Decision 2007/344/EC of 16 May 2007 on harmonised availability of information regarding spectrum use within the Community (21); (xx) Commission Decision 2007/90/EC of 12 February 2007 amending Decision 2005/513/EC on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) (22); (xxi) Commission Decision 2005/513/EC of 11 July 2005 on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) (23); (xxii) Commission Implementing Decision 2011/829/EU of 8 December 2011 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (24); (xxiii) Commission Decision 2010/368/EU of 30 June 2010 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (25); (xxiv) Commission Decision 2009/381/EC of 13 May 2009 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (26) (xxv) Commission Decision 2008/432/EC of 23 May 2008 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices (27); (xxvi) Commission Decision 2006/771/EC of 9 November 2006 on harmonisation of the radio spectrum for use by short-range devices (28); (xxvii) Commission Decision 2010/166/EU of 19 March 2010 on harmonised conditions of use of radio spectrum for mobile communication services on board vessels (MCV services) in the European Union (29); (xxviii) Commission Decision 2006/804/EC of 23 November 2006 on harmonisation of the radio spectrum for radio frequency identification (RFID) devices operating in the ultra-high frequency (UHF) band (30); (xxix) Commission Implementing Decision 2011/485/EU of 29 July 2011 amending Decision 2005/50/EC on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (31); (xxx) Commission Decision 2005/50/EC of 17 January 2005 on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community (32); (xxxi) Commission Decision 2004/545/EC of 8 July 2004 on the harmonisation of radio spectrum in the 79 GHz range for the use of automotive short-range radar equipment in the Community (33); (xxxii) Commission Decision 2009/343/EC of 21 April 2009 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (34); (xxxiii) Commission Decision 2007/131/EC of 21 February 2007 on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (35); (xxxiv) Commission Decision 2007/98/EC of 14 February 2007 on the harmonised use of radio spectrum in the 2 GHz frequency bands for the implementation of systems providing mobile satellite services (36); (xxxv) Commission Implementing Decision 2013/654/EU of 12 November 2013 amending Commission Decision 2008/294/EC to include additional access technologies and frequency bands for mobile communications services on aircraft (MCA services) (37); (xxxvi) Directive 2013/37/EU of the European Parliament and of the Council of 26 June 2013 amending Directive 2003/98/EC on the re-use of public sector information (38). (4) The Republic of Moldova continues the process of approximating its legislation to the Union acquis, in accordance with the timelines and priorities set out in Annex XXVIII-B. In order to ensure proper approximation of the legislation of the Republic of Moldova to the Union acquis, the acts listed under recital (3) should be added to the list set out in Annex XXVIII-B, and certain deadlines should be amended to take into account the progress already made to date by the Republic of Moldova in the process of that approximation, in accordance with Article 449 of the Agreement. (5) Article 436(3) of the Agreement provides that the EU-Republic of Moldova Association Council (the Association Council) is to have the power to update or amend the Annexes to the Agreement. (6) Pursuant to Article 438(2) of the Agreement, the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. (7) By Decision No 3/2014 (39) the Association Council delegated the power to update or amend the Annexes to the Agreement which relate, inter alia, to Chapter 6 (Establishment, trade in services and electronic commerce) of Title V (Trade and Trade-related Matters) of the Agreement to the Association Committee meeting in Trade configuration, to the extent that there are no specific provisions in Chapter 6 relating to the update or the amendment of those Annexes. There are no specific provisions in Chapter 6 relating to the update or the amendment of the Annexes. (8) Annex XXVIII-B should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XXVIII-B (Rules applicable to telecommunication services) to the Agreement is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee The Chair (1) OJ EU L 310, 26.11.2015, p. 1. (2) OJ EU L 139, 14.5.2014, p. 18. (3) OJ EU L 334, 13.12.2013, p. 17. (4) OJ EU L 263, 3.9.2014, p. 29. (5) OJ EU L 293, 9.10.2014, p. 48. (6) OJ EU L 63, 10.3.2016, p. 5. (7) OJ EU L 119, 12.5.2015, p. 27. (8) OJ EU L 153, 22.5.2014, p. 62. (9) OJ EU L 257, 28.8.2014, p. 73. (10) OJ EU L 128, 23.5.2015, p. 13. (11) OJ EU L 235, 9.9.2015, p. 26. (12) OJ EU L 235, 9.9.2015, p. 37. (13) OJ EU L 109, 26.4.2016, p. 40. (14) OJ EU L 117, 11.5.2010, p. 95. (15) OJ EU L 106, 27.4.2011, p. 9. (16) OJ EU L 274, 20.10.2009, p. 32. (17) OJ EU L 307, 7.11.2012, p. 84. (18) OJ EU L 163, 24.6.2008, p. 37. (19) OJ EU L 144, 4.6.2008, p. 77. (20) OJ EU L 220, 15.8.2008, p. 24. (21) OJ EU L 129, 17.5.2007, p. 67. (22) OJ EU L 41, 13.2.2007, p. 10. (23) OJ EU L 187, 19.7.2005, p. 22. (24) OJ EU L 329, 13.12.2011, p. 10. (25) OJ EU L 166, 1.7.2010, p. 33. (26) OJ EU L 119, 14.5.2009, p. 32. (27) OJ EU L 151, 11.6.2008, p. 49. (28) OJ EU L 312, 11.11.2006, p. 66. (29) OJ EU L 72, 20.3.2010, p. 38. (30) OJ EU L 329, 25.11.2006, p. 64. (31) OJ EU L 198, 30.7.2011, p. 71. (32) OJ EU L 21, 25.1.2005, p. 15. (33) OJ EU L 241, 13.7.2004, p. 66. (34) OJ EU L 105, 25.4.2009, p. 9. (35) OJ EU L 55, 23.2.2007, p. 33. (36) OJ EU L 43, 15.2.2007, p. 32. (37) OJ EU L 303, 14.11.2013, p. 48. (38) OJ EU L 175, 27.6.2013, p. 1. (39) Decision No 3/2014 of the EU-Republic of Moldova Association Council of 16 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ EU L 110, 29.4.2015, p. 40). ANNEX ANNEX XXVIII-B RULES APPLICABLE TO TELECOMMUNICATION SERVICES The Republic of Moldova undertakes to gradually approximate its legislation to the following EU acts and international instruments within the stipulated timeframes. Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive), as amended by Directive 2009/140/EC of the European Parliament and of the Council of 25 November 2009 The following provisions of Directive 2002/21/EC shall apply:  strengthening the independence and administrative capacity of the national regulator in the field of electronic communications;  establishing public consultation procedures for new regulatory measures;  establishing effective mechanisms for appeal against the decisions of the national regulator in the field of electronic communications; and  defining the relevant product and service markets in the electronic communications sector that are susceptible to ex ante regulation and analysing those markets with a view to determining whether significant market power (SMP) exists on them. Timetable: those provisions of Directive 2002/21/EC shall be implemented within one and a half years of the entry into force of this Agreement. Directive 2002/20/EC of the European Parliament and of the Council of 7 March 2002 on the authorisation of electronic communications networks and services (Authorisation Directive), as amended by Directive 2009/140/EC of the European Parliament and of the Council of 25 November 2009 The following provisions of Directive 2002/20/EC shall apply:  implementing a regulation providing for general authorisations and restricting the need for individual licences to specific, duly justified cases. Timetable: those provisions of Directive 2002/20/EC shall be implemented within two years of the entry into force of this Agreement. Directive 2002/19/EC of the European Parliament and of the Council of 7 March 2002 on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive), as amended by Directive 2009/140/EC of the European Parliament and of the Council Based on the markt analysis carried out in accordance with the Framework Directive, the national regulator in the field of electronic communications shall impose on operators found to have significant market power (SMP) on the relevant markets appropriate regulatory obligations with regard to:  access to, and use of, specific network facilities;  price controls on access and interconnection charges, including obligations for cost-orientation; and  transparency, non-discrimination and accounting separation. Timetable: those provisions of Directive 2002/19/EC shall be implemented within one and a half years of the entry into force of this Agreement. Directive 2002/22/EC of the European Parliament and of the Council of 7 March 2002 on universal service and users' rights relating to electronic communications networks and services (Universal Service Directive), as amended by Directive 2009/136/EC of the European Parliament and of the Council of 25 November 2009 and Regulation (EU) 2015/2120 of the European Parliament and of the Council The following provisions of Directive 2002/22/EC shall apply:  implementing regulation on Universal Service obligations (USO), including the establishment of mechanisms for costing and financing; and  ensuring the respect of users' interests and rights, in particular by introducing number portability and the single European Emergency Call number 112. Timetable: those provisions of Directive 2002/22/EC shall be implemented within three years of the entry into force of this Agreement. Regulation (EU) 2015/2120 of the European Parliament and of the Council of 25 November 2015 laying down measures concerning open internet access and amending Directive 2002/22/EC on universal service and users' rights relating to electronic communications networks and services and Regulation (EU) No 531/2012 on roaming on public mobile communications networks within the Union Timetable: the provisions of Regulation (EU) 2015/2120 shall be implemented within four years of the entry into force of this Agreement. Commission Directive 2002/77/EC of 16 September 2002 on competition in the markets for electronic communications networks and services Timetable: the measures resulting from the operation of Directive 2002/77/EC shall be implemented within one and a half years of the entry into force of this Agreement. Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications), as amended by Directive 2009/136/EC of the European Parliament and of the Council The following provisions of Directive 2002/58/EC shall apply:  implementing regulation to ensure protection of fundamental rights and freedoms, in particular the right to privacy, with respect to the processing of personal data in the electronic communication sector and ensuring the free movement of such data and of electronic communication equipment and services. Timetable: those provision of Directive 2002/58/EC shall be implemented within three years of the entry into force of this Agreement. Decision No 676/2002/EC of th European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) The following provisions of Decision No 676/2002/EC shall apply:  adopting a policy and regulation ensuring the harmonised availability and efficient use of the radio spectrum. Timetable: the measures resulting from the operation of Decision No 676/2002/EC shall be implemented within two years of the entry into force of this Agreement. Commission Decision 2010/267/EU of 6 May 2010 on harmonised technical conditions of use in the 790-862 MHz frequency band for terrestrial systems capable of providing electronic communications services in the European Union Timetable: the provisions of Decision 2010/267/EU shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2011/251/EU of 18 April 2011 amending Commission Decision 2009/766/EC on the harmonisation of the 900 MHz and 1800 MHz frequency bands for terrestrial systems capable of providing pan-European electronic communications services in the Community Timetable: the provisions of Implementing Decision 2011/251/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2009/766/EC of 16 October 2009 on the harmonisation of the 900 MHz and 1 800 MHz frequency bands for terrestrial systems capable of providing pan-European electronic communications services in the Community, as amended by Commission Implementing Decision 2011/251/EU Timetable: the provisions of Decision 2009/766/EC shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2012/688/EU of 5 November 2012 on the harmonisation of the frequency bands 1 920-1 980 MHz and 2 110-2 170 MHz for terrestrial systems capable of providing electronic communications services in the Union Timetable: the provisions of Implementing Decision 2012/688/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2008/477/EC of 13 June 2008 on the harmonisation of the 2 500-2 690 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community Timetable: the provisions of Decision 2008/477/EC shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2014/276/EU of 2 May 2014 amending Decision 2008/411/EC on the harmonisation of the 3 400-3 800 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community Timetable: the provisions of Implementing Decision 2014/276/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2008/411/EC of 21 May 2008 on the harmonisation of the 3 400 - 3 800 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Community, as amended by Commission Implementing Decision 2014/276/EU Timetable: the provisions of Decision 2008/411/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2008/671/EC of 5 August 2008 on the harmonised use of radio spectrum in the 5 875 - 5 905 MHz frequency band for safety-related applications of Intelligent Transport Systems (ITS) Timetable: the provisions of Decision 2008/671/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2007/344/EC of 16 May 2007 on harmonised availability of information regarding spectrum use within the Community Timetable: the provisions of Decision 2007/344/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2007/90/EC of 12 February 2007 amending Decision 2005/513/EC on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs) Timetable: the provisions of Decision 2007/90/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2005/513/EC of 11 July 2005 on the harmonised use of radio spectrum in the 5 GHz frequency band for the implementation of Wireless Access Systems including Radio Local Area Networks (WAS/RLANs), as amended by Commission Decision 2007/90/EC Timetable: the provisions of Decision 2005/513/EC shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2013/752/EU of 11 December 2013 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices and repealing Decision 2005/928/EC Timetable: the provisions of Implementing Decision 2013/752/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2011/829/EU of 8 December 2011 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices Timetable: the provisions of Implementing Decision 2011/829/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2010/368/EU of 30 June 2010 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices Timetable: the provisions of Decision 2010/368/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2009/381/EC of 13 May 2009 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices Timetable: the provisions of Decision 2009/381/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2008/432/EC of 23 May 2008 amending Decision 2006/771/EC on harmonisation of the radio spectrum for use by short-range devices Timetable: the provisions of Decision 2008/432/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2006/771/EC of 9 November 2006 on harmonisation of the radio spectrum for use by short-range devices, as amended by Commission Implementing Decision 2013/752/EU, Commission Implementing Decision 2011/829/EU, Commission Decision 2010/368/EU, Commission Decision 2009/381/EC and Commission Decision 2008/432/EC Timetable: the provisions of Decision 2006/771/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2010/166/EC of 19 March 2010 on harmonised conditions of use of radio spectrum for mobile communication services on board vessels (MCV services) in the European Union Timetable: the provisions of Decision 2010/166/EU shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2014/641/EU of 1 September 2014 on harmonised technical conditions of radio spectrum use by wireless audio programme making and special events equipment in the Union Timetable: the provisions of Implementing Decision 2014/641/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2006/804/EC of 23 November 2006 on harmonisation of the radio spectrum for radio frequency identification (RFID) devices operating in the ultra-high frequency (UHF) band Timetable: the provisions of Decision 2006/804/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2011/485/EU of 29 July 2011 amending Decision 2005/50/EC on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community Timetable: the provisions of Implementing Decision 2011/485/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2005/50/EC of 17 January 2005 on the harmonisation of the 24 GHz range radio spectrum band for the time-limited use by automotive short-range radar equipment in the Community, as amended by Commission Implementing Decision 2011/485/EU Timetable: the provisions of Decision 2005/50/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2004/545/EC of 8 July 2004 on the harmonisation of radio spectrum in the 79 GHz range for the use of automotive short-range radar equipment in the Community Timetable: the provisions of Decision 2004/545/EC shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2014/702/EU of 7 October 2014 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community Timetable: the provisions of Implementing Decision 2014/702/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2009/343/EC of 21 April 2009 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community Timetable: the provisions of Decision 2009/343/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2007/131/EC of 21 February 2007 on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community, as amended by Commission Implementing Decision 2014/702/EU and Commission Decision 2009/343/EC Timetable: the provisions of Decision 2007/131/EC shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2007/98/EC of 14 February 2007 on the harmonised use of radio spectrum in the 2 GHz frequency bands for the implementation of systems providing mobile satellite services Timetable: the provisions of Decision 2007/98/EC shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision (EU) 2016/339 of 8 March 2016 on the harmonisation of the 2 010-2 025 MHz frequency band for portable or mobile wireless video links and cordless cameras used for programme making and special events Timetable: the provisions of Implementing Decision (EU) 2016/339 shall be implemented within five years of the entry into force of this Agreement. Commission Implementing Decision (EU) 2015/750 of 8 May 2015 on the harmonisation of the 1 452-1 492 MHz frequency band for terrestrial systems capable of providing electronic communications services in the Union Timetable: the provisions of Implementing Decision (EU) 2015/750 shall be implemented within three years of the entry into force of this Agreement. Commission Implementing Decision 2013/654/EU of 12 November 2013 amending Decision 2008/294/EC to include additional access technologies and frequency bands for mobile communications services on aircraft (MCA services) Timetable: the provisions of Implementing Decision 2013/654/EU shall be implemented within three years of the entry into force of this Agreement. Commission Decision 2008/294/EC of 7 April 2008 on harmonised conditions of spectrum use for the operation of mobile communication services on aircraft (MCA services) in the Community, as amended by Commission Implementing Decision 2013/654/EU Timetable: the measures resulting from the operation of Decision 2008/294/EC shall be implemented within two years of the entry into force of this Agreement. Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC Timetable: the provisions of Directive 2014/53/EU shall be implemented within four years of the entry into force of this Agreement. Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the Internal Market (Directive on electronic commerce) The following provisions of Directive 2000/31/EC shall apply:  enhancing development of e-commerce;  removing barriers to the cross-border provision of information society services;  providing legal security to providers of information society services; and  harmonising limitations to liability of service providers acting as intermediaries when providing mere conduit, caching or hosting, stipulating no general obligation to monitor. Timetable: those provisions of Directive 2000/31/EC shall be implemented within three years of the entry into force of this Agreement. Directive 2003/98/EC of the European Parliament and of the Council of 17 November 2003 on the re-use of public sector information, as amended by Directive 2013/37/EU of the European Parliament and of the Council Timetable: the provisions of Directive 2003/98/EC shall be implemented within two years of the entry into force of this Agreement. Directive 2013/37/EU of the European Parliament and of the Council of 26 June 2013 amending Directive 2003/98/EC on the re-use of public sector information Timetable: the provisions of Directive 2013/37/EU shall be implemented within three years of the entry into force of this Agreement. Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC Timetable: the provisions of Regulation (EU) No 910/2014 shall be implemented within six years of the entry into force of this Agreement. Commission Implementing Regulation (EU) 2015/806 of 22 May 2015 laying down specifications relating to the form of the EU trust mark for qualified trust services Timetable: the provisions of Implementing Regulation (EU) 2015/806 shall be implemented within six years of the entry into force of this Agreement. Commission Implementing Decision (EU) 2015/1505 of 8 September 2015 laying down technical specifications and formats relating to trusted lists pursuant to Article 22(5) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market Timetable: the provisions of Implementing Decision (EU) 2015/1505 shall be implemented within six years of the entry into force of this Agreement. Commission Implementing Decision (EU) 2015/1506 of 8 September 2015 laying down specifications relating to formats of advanced electronic signatures and advanced seals to be recognised by public sector bodies pursuant to Articles 27(5) and 37(5) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market Timetable: the provisions of Implementing Decision (EU) 2015/1506 shall be implemented within six years of the entry into force of this Agreement. Commission Implementing Decision (EU) 2016/650 of 25 April 2016 laying down standards for the security assessment of qualified signature and seal creation devices pursuant to Articles 30(3) and 39(2) of Regulation (EU) No 910/2014 of the European Parliament and of the Council on electronic identification and trust services for electronic transactions in the internal market Timetable: the provisions of Implementing Decision (EU) 2016/650 shall be implemented within three years of the entry into force of this Agreement. DRAFT DECISION No ¦/ ¦ OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COMMITTEE MEETING IN TRADE CONFIGURATION of ¦ 2018 concerning the update of Annex XXVIII-D (Rules applicable to international maritime transport) to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part THE ASSOCIATION COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, signed in Brussels on 27 June 2014, and in particular Articles 85, 253, 436, 438 and 449 thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement) entered into force on 1 July 2016. (2) Articles 85 and 253 of the Agreement provide that the Republic of Moldova is to carry out approximation of its legislation to the EU acts and international instruments (the Union acquis) referred to in Annex XXVIII-D (Rules applicable to international maritime transport) to the Agreement (Annex XXVIII-D). (3) The Union acquis referred to in Annex XXVIII-D has evolved since the conclusion of negotiations of the Agreement in June 2013. In particular, the Union adopted the following acts that implement, amend, supplement or replace the acts referred to in Annex XXVIII-D: (i) Commission Implementing Directive 2014/111/EU of 17 December 2014 amending Directive 2009/15/EC with regard to the adoption by the International Maritime Organization (IMO) of certain Codes and related amendments to certain conventions and protocols (1); (ii) Commission Implementing Regulation (EU) No 1355/2014 of 17 December 2014 amending Regulation (EC) No 391/2009 with regard to the adoption by the International Maritime Organization (IMO) of certain Codes and related amendments to certain conventions and protocols (2); (iii) Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC (3); (iv) Regulation (EU) 2015/757 of the European Parliament and of the Council of 29 April 2015 on the monitoring, reporting and verification of carbon dioxide emissions from maritime transport, and amending Directive 2009/16/EC (4); (v) Commission Directive 2014/100/EU of 28 October 2014 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system (5); (vi) Commission Directive (EU) 2016/844 of 27 May 2016 amending Directive 2009/45/EC of the European Parliament and of the Council on safety rules and standards for passenger ships (6) and Corrigendum to Commission Directive (EU) 2016/844 of 27 May 2016 amending Directive 2009/45/EC of the European Parliament and of the Council on safety rules and standards for passenger ships (7); (vii) Commission Directive (EU) 2015/2087 of 18 November 2015 amending Annex II to Directive 2000/59/EC of the European Parliament and of the Council on port reception facilities for ship-generated waste and cargo residues (8); (viii) Directive 2013/38/EU of the European Parliament and of the Council of 12 August 2013 amending Directive 2009/16/EC on port State control (9); (ix) Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (10); (x) Commission Regulation (EU) No 428/2010 of 20 May 2010 implementing Article 14 of Directive 2009/16/EC of the European Parliament and of the Council as regards expanded inspections of ships (11); (xi) Commission Regulation (EU) No 801/2010 of 13 September 2010 implementing Article 10(3) of Directive 2009/16/EC of the European Parliament and of the Council as regards the flag State criteria (12); (xii) Commission Regulation (EU) No 802/2010 of 13 September 2010 implementing Article 10(3) and Article 27 of Directive 2009/16/EC of the European Parliament and of the Council as regards company performance, as amended by Commission Implementing Regulation (EU) No 1205/2012 (13); (xiii) Directive 2009/17/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 2002/59/EC establishing a Community vessel traffic monitoring and information system (14); (xiv) Directive 2009/18/EC of the European Parliament and of the Council of 23 April 2009 establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Council Directive 1999/35/EC and Directive 2002/59/EC of the European Parliament and of the Council (15); (xv) Commission Directive 2011/15/EU of 23 February 2011 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system (16); (xvi) Commission Regulation (EU) No 1286/2011 of 9 December 2011 adopting a common methodology for investigating marine casualties and incidents developed pursuant to Article 5(4) of Directive 2009/18/EC of the European Parliament and of the Council (17); (xvii) Commission Regulation (EC) No 540/2008 of 16 June 2008 amending Annex II to Regulation (EC) No 336/2006 of the European Parliament and of the Council on the implementation of the International Safety Management (ISM) Code within the Community, as regards format of forms (18); (xviii) Commission Directive 2010/36/EU of 1 June 2010 amending Directive 2009/45/EC of the European Parliament and of the Council on safety rules and standards for passenger ships (19); (xix) Commission Directive 2005/12/EC of 18 February 2005 amending Annexes I and II to Directive 2003/25/EC of the European Parliament and of the Council on specific stability requirements for ro-ro passenger ships (20); (xx) Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (21); (xxi) Directive 2012/35/EU of the European Parliament and of the Council of 21 November 2012 amending Directive 2008/106/EC on the minimum level of training of seafarers (22); (xxii) Directive 2002/84/EC of the European Parliament and of the Council of 5 November 2002 amending the Directives on maritime safety and the prevention of pollution from ships (23); (xxiii) Commission Directive 2007/71/EC of 13 December 2007 amending Annex II of Directive 2000/59/EC of the European Parliament and of the Council on port reception facilities for ship-generated waste and cargo residues (24); (xxiv) Commission Regulation (EC) No 536/2008 of 13 June 2008 giving effect to Article 6(3) and Article 7 of Regulation (EC) No 782/2003 of the European Parliament and of the Council on the prohibition of organotin compounds on ships and amending that Regulation (25); (xxv) Council Directive 2009/13/EC of 16 February 2009 implementing the Agreement concluded by the European Community Shipowners' Association (ECSA) and the European Transport Workers' Federation (ETF) on the Maritime Labour Convention, 2006, and amending Directive 1999/63/EC (26). (4) The Republic of Moldova continues the process of approximating its legislation to the Union acquis, in accordance with the timelines and priorities set out in Annex XXVIII-D. In order to ensure proper approximation of the legislation of the Republic of Moldova to the Union acquis, the acts listed under recital (3) should be added to the list set out in Annex XXVIII-D, and certain deadlines should be amended to take into account the progress already made to date by the Republic of Moldova in the process of approximation to the Union acquis, in accordance with Article 449 of the Agreement. (5) Article 436(3) of the Agreement provides that the EU-Republic of Moldova Association Council (the Association Council) shall have the power to update or amend the Annexes to the Agreement. (6) Pursuant to Article 438(2) of the Agreement, the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. (7) By Decision No 3/2014 (27) the Association Council delegated the power to update or amend the Annexes to the Agreement which relate, inter alia, to Chapter 6 (Establishment, trade in services and electronic commerce) of Title V (Trade and Trade-related Matters) of the Agreement to the Association Committee meeting in Trade configuration, to the extent that there are no specific provisions in Chapter 6 relating to the update or the amendment of those Annexes. There are no specific provisions in Chapter 6 relating to the update or the amendment of the Annexes. (8) Annex XXVIII-D should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XXVIII-D (Rules applicable to international maritime transport) to the Agreement is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee The Chair (1) OJ EU L 366, 20.12.2014, p. 83. (2) OJ EU L 365, 19.12.2014, p. 82. (3) OJ EU L 257, 28.8.2014, p. 146. (4) OJ EU L 123, 19.5.2015, p. 55. (5) OJ EU L 308, 29.10.2014, p. 82. (6) OJ EU L 141, 28.5.2016, p. 51. (7) OJ EU L 193, 19.7.2016, p. 117. (8) OJ EU L 302, 19.11.2015, p. 99. (9) OJ EU L 218, 14.8.2013, p. 1. (10) OJ EU L 330, 10.12.2013, p. 1. (11) OJ EU L 125, 21.5.2010, p. 2. (12) OJ EU L 241, 14.9.2010, p. 1. (13) OJ EU L 241, 14.9.2010, p. 4. (14) OJ EU L 131, 28.5.2009, p. 101. (15) OJ EU L 131, 28.5.2009, p. 114. (16) OJ EU L 49, 24.2.2011, p. 33. (17) OJ EU L 328, 10.12.2011, p. 36. (18) OJ EU L 157, 17.6.2008, p. 15. (19) OJ EU L 162, 29.6.2010, p. 1. (20) OJ EU L 48, 19.2.2005, p. 19. (21) OJ EU L 172, 30.6.2012, p. 3. (22) OJ EU L 343, 14.12.2012, p. 78. (23) OJ EU L 324, 29.11.2002, p. 53. (24) OJ EU L 329, 14.12.2007, p. 33 (25) OJ EU L 156, 14.6.2008, p. 10. (26) OJ EU L 124, 20.5.2009, p. 30. (27) Decision No 3/2014 of the EU-Republic of Moldova Association Council of 16 December 2014 on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration (OJ EU L 110, 29.4.2015, p. 40). ANNEX ANNEX XXVIII-D RULES APPLICABLE TO INTERNATIONAL MARITIME TRANSPORT The Republic of Moldova undertakes to gradually approximate its legislation to the following EU acts and international instruments within the stipulated timeframes. Maritime safety  Flag state/classification societies Commission Implementing Directive 2014/111/EU of 17 December 2014 amending Directive 2009/15/EC with regard to the adoption by the International Maritime Organization (IMO) of certain Codes and related amendments to certain conventions and protocols Timetable: the provisions of Implementing Directive 2014/111/EU shall be implemented within five years of the entry into force of this Agreement. Directive 2009/15/EC of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations, as amended by Commission Implementing Directive 2014/111/EU Timetable: the provisions of Directive 2009/15/EC shall be implemented within five years of the entry into force of this Agreement. Commission Implementing Regulation (EU) No 1355/2014 of 17 December 2014 amending Regulation (EC) No 391/2009 with regard to the adoption by the International Maritime Organization (IMO) of certain Codes and related amendments to certain conventions and protocols Timetable: the provisions of Implementing Regulation (EU) No 1355/2014 shall be implemented within five years of the entry into force of this Agreement. Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations, as amended by Commission Implementing Regulation (EU) No 1355/2014 Timetable: the provisions of Regulation (EC) No 391/2009 shall be implemented within five years of the entry into force of this Agreement. Flag State Directive 2009/21/EC of the European Parliament and of the Council of 23 April 2009 on compliance with flag State requirements Timetable: the provisions of Directive 2009/21/EC shall be implemented within five years of the entry into force of this Agreement. Port State Control Directive 2013/38/EU of the European Parliament and of the Council of 12 August 2013 amending Directive 2009/16/EC on port State control Timetable: the provisions of Directive 2013/38/EU shall be implemented within five years of the entry into force of this Agreement. Regulation (EU) 2015/757 of the European Parliament and of the Council of 29 April 2015 on the monitoring, reporting and verification of carbon dioxide emissions from maritime transport, and amending Directive 2009/16/EC Timetable: the provisions of Regulation (EU) 2015/757 shall be implemented within five years of the entry into force of this Agreement. Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC Timetable: the provisions of Regulation (EU) No 1257/2013 shall be implemented within five years of the entry into force of this Agreement. Commission Regulation (EU) No 428/2010 of 20 May 2010 implementing Article 14 of Directive 2009/16/EC of the European Parliament and of the Council as regards expanded inspections of ships Timetable: the provisions of Regulation (EU) No 428/2010 shall be implemented within five years of the entry into force of this Agreement. Commission Regulation (EU) No 801/2010 of 13 September 2010 implementing Article 10(3) of Directive 2009/16/EC of the European Parliament and of the Council as regards the flag State criteria Timetable: the provisions of Regulation (EU) No 801/2010 shall be implemented within five years of the entry into force of this Agreement. Commission Regulation (EU) No 802/2010 of 13 September 2010 implementing Article 10(3) and Article 27 of Directive 2009/16/EC of the European Parliament and of the Council as regards company performance amended by Commission Implementing Regulation (EU) No 1205/2012 Timetable: the provisions of Regulation (EU) No 802/2010 shall be implemented within five years of the entry into force of this Agreement. Directive 2009/16/EC of the European Parliament and of the Council of 23 April 2009 on port State control, as amended by Directive 2013/38/EU of the European Parliament and of the Council, Regulation (EU) 2015/757 of the European Parliament and of the Council and Regulation (EU) No 1257/2013 of the European Parliament and of the Council and as implemented by Commission Regulation (EU) No 428/2010, Commission Regulation (EU) No 801/2010 and Commission Regulation (EU) No 802/2010 Timetable: the provisions of Directive 2009/16/EC shall be implemented within five years of the entry into force of this Agreement. Vessel Traffic Monitoring Directive 2009/17/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 2002/59/EC establishing a Community vessel traffic monitoring and information system Timetable: the provisions of Directive 2009/17/EC shall be implemented within four years of the entry into force of this Agreement. Commission Directive 2011/15/EU of 23 February 2011 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system Timetable: the provisions of Directive 2011/15/EU shall be implemented within four years of the entry into force of this Agreement. Commission Directive 2014/100/EU of 28 October 2014 amending Directive 2002/59/EC of the European Parliament and of the Council establishing a Community vessel traffic monitoring and information system Timetable: the provisions of Directive 2014/100/EU shall be implemented within four years of the entry into force of this Agreement. Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system and repealing Council Directive 93/75/EEC, as amended by Directive 2009/17/EC of the European Parliament and of the Council, Commission Directive 2011/15/EU and Commission Directive 2014/100/EU Timetable: the provisions of Directive 2002/59/EC shall be implemented within four years of the entry into force of this Agreement. Accident Investigation Council Directive 1999/35/EC of 29 April 1999 on a system of mandatory surveys for the safe operation of regular ro- ro ferry and high-speed passenger craft services, as amended by Directive 2009/18/EC of the European Parliament and of the Council Timetable: the provisions of Directive 1999/35/EC shall be implemented within four years of the entry into force of this Agreement. Commission Regulation (EU) No 1286/2011 of 9 December 2011 adopting a common methodology for investigating marine casualties and incidents developed pursuant to Article 5(4) of Directive 2009/18/EC of the European Parliament and of the Council Timetable: the provisions of Regulation (EU) No 1286/2011 shall be implemented within four years of the entry into force of this Agreement. Directive 2009/18/EC of the European Parliament and of the Council of 23 April 2009 establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Council Directive 1999/35/EC and Directive 2002/59/EC of the European Parliament and of the Council Timetable: the provisions of Directive 2009/18/EC shall be implemented within four years of the entry into force of this Agreement. Liability of carriers of passengers Regulation (EC) No 392/2009 of the European Parliament and of the Council of 23 April 2009 on the liability of carriers of passengers by sea in the event of accidents Timetable: the provisions of Regulation (EC) No 392/2009 shall be implemented within three years of the entry into force of this Agreement. Commission Regulation (EC) No 540/2008 of 16 June 2008 amending Annex II to Regulation (EC) No 336/2006 of the European Parliament and of the Council on the implementation of the International Safety Management (ISM) Code within the Community, as regards format of forms Timetable: the provisions of Regulation (EC) No 540/2008 shall be implemented within five years of the entry into force of this Agreement. Regulation (EC) No 336/2006 of the European Parliament and of the Council of 15 February 2006 on the implementation of the International Safety Management Code within the Community and repealing Council Regulation (EC) No 3051/95, as amended by Commission Regulation (EC) No 540/2008 Timetable: the provisions of Regulation (EC) No 336/2006 shall be implemented within two years of the entry into force of this Agreement. Technical and operational rules Marine equipment Directive 2014/90/EU of the European Parliament and of the Council of 23 July 2014 on marine equipment and repealing Council Directive 96/98/EC Timetable: the provisions of Directive 2014/90/EU shall be implemented within five years of the entry into force of this Agreement. Passenger ships Commission Directive 2010/36/EU of 1 June 2010 amending Directive 2009/45/EC of the European Parliament and of the Council on safety rules and standards for passenger ships Timetable: the provisions of Directive 2010/36/EU shall be implemented within five years of the entry into force of this Agreement. Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships, as amended by Commission Directive 2010/36/EU and Commission Directive (EU) 2016/844 Timetable: the provisions of Directive 2009/45/EC shall be implemented within five years of the entry into force of this Agreement. Commission Directive (EU) 2016/844 of 27 May 2016 amending Directive 2009/45/EC of the European Parliament and of the Council on safety rules and standards for passenger ships Timetable: the provisions of Directive (EU) 2016/844 shall be implemented within five years of the entry into force of this Agreement. Council Directive 1999/35/EC of 29 April 1999 on a system of mandatory surveys for the safe operation of regular ro-ro ferry and high-speed passenger craft services Timetable: the provisions of Directive 1999/35/EC shall be implemented within four years of the entry into force of this Agreement. Commission Directive 2005/12/EC of 18 February 2005 amending Annexes I and II to Directive 2003/25/EC of the European Parliament and of the Council on specific stability requirements for ro-ro passenger ships Timetable: the provisions of Directive 2005/12/EC shall be implemented within five years of the entry into force of this Agreement. Directive 2003/25/EC of the European Parliament and of the Council of 14 April 2003 on specific stability requirements for ro-ro passenger ships, as amended by Commission Directive 2005/12/EC Timetable: the provisions of Directive 2003/25/EC shall be implemented within five years of the entry into force of this Agreement. Oil tankers Regulation (EU) No 530/2012 of the European Parliament and of the Council of 13 June 2012 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers Timetable: the provisions of Regulation (EU) No 530/2012 shall be implemented within four years of the entry into force of this Agreement. Bulk carriers Directive 2001/96/EC of the European Parliament and of the Council of 4 December 2001 establishing harmonised requirements and procedures for the safe loading and unloading of bulk carriers Timetable: the provisions of Directive 2001/96/EC shall be implemented within three years of the entry into force of this Agreement. Crew Directive 2012/35/EU of the European Parliament and of the Council of 21 November 2012 amending Directive 2008/106/EC on the minimum level of training of seafarers Timetable: the provisions of Directive 2012/35/EU shall be implemented within four years of the entry into force of this Agreement. Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers, as amended by Directive 2012/35/EU of the European Parliament and of the Council Timetable: the provisions Directive 2008/106/EC shall be implemented within four years of the entry into force of this Agreement. Environment Commission Directive 2007/71/EC of 13 December 2007 amending Annex II of Directive 2000/59/EC of the European Parliament and of the Council on port reception facilities for ship-generated waste and cargo residues Timetable: the provisions of Directive 2007/71/EC shall be implemented within five years of the entry into force of this Agreement. Commission Directive (EU) 2015/2087 of 18 November 2015 amending Annex II to Directive 2000/59/EC of the European Parliament and of the Council on port reception facilities for ship-generated waste and cargo residues Timetable: the provisions of Directive (EU) 2015/2087 shall be implemented within five years of the entry into force of this Agreement. Directive 2000/59/EC of the European Parliament and of the Council of 27 November 2000 on port reception facilities for ship-generated waste and cargo residues, as amended by Commission Directive 2007/71/EC and Commission Directive (EU) 2015/2087 Timetable: the provisions of Directive 2000/59/EC shall be implemented within five years of the entry into force of this Agreement. Directive 2002/84/EC of the European Parliament and of the Council of 5 November 2002 amending the Directives on maritime safety and the prevention of pollution from ships Timetable: the provisions of Directive 2002/84/EC shall be implemented within five years of the entry into force of this Agreement. Commission Regulation (EC) No 536/2008 of 13 June 2008 giving effect to Article 6(3) and Article 7 of Regulation (EC) No 782/2003 of the European Parliament and of the Council on the prohibition of organotin compounds on ships and amending that Regulation Timetable: the provisions of Regulation (EC) No 536/2008 shall be implemented within four years of the entry into force of this Agreement. Regulation (EC) No 782/2003 of the European Parliament and of the Council of 14 April 2003 on the prohibition of organotin compounds on ships, as amended by Commission Regulation (EC) No 536/2008 Timetable: the provisions of Regulation (EC) No 782/2003 shall be implemented within four years of the entry into force of this Agreement. Technical conditions Directive 2010/65/EU of the European Parliament and of the Council of 20 October 2010 on reporting formalities for ships arriving in and/or departing from ports of the Member States and repealing Directive 2002/6/EC Timetable: the provisions of Directive 2010/65/EU shall be implemented within three years of the entry into force of this Agreement. Social conditions Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels Timetable: the provisions of Directive 92/29/EEC shall be implemented within three years of the entry into force of this Agreement. Council Directive 1999/63/EC of 21 June 1999 concerning the Agreement on the organisation of working time of seafarers concluded by the European Community Shipowners' Association (ECSA) and the Federation of Transport Workers' Unions in the European Union (FST)  Annex: European Agreement on the organisation of working time of seafarers and amended by Council Directive 2009/13/EC Timetable: the provisions of Directive 1999/63/EC shall be implemented within four years of the entry into force of this Agreement. Council Directive 2009/13/EC of 16 February 2009 implementing the Agreement concluded by the European Community Shipowners' Association (ECSA) and the European Transport Workers' Federation (ETF) on the Maritime Labour Convention, 2006, and amending Directive 1999/63/EC Timetable: the provisions of Directive 2009/13/EC shall be implemented within four years of the entry into force of this Agreement. Directive 1999/95/EC of the European Parliament and of the Council of 13 December 1999 concerning the enforcement of provisions in respect of seafarers' hours of work on board ships calling at Community ports Timetable: the provisions of Directive 1999/95/EC shall be implemented within three years of the entry into force of this Agreement. Maritime security Directive 2005/65/EC of the European Parliament and of the Council of 26 October 2005 on enhancing port security Timetable: the provisions of Directive 2005/65/EC, except those concerning Commission inspections, shall be implemented within two years of the entry into force of this Agreement. Regulation (EC) No 725/2004 of the European Parliament and of the Council of 31 March 2004 on enhancing ship and port facility security Timetable: the provisions of Regulation (EC) No 725/2004, except those concerning Commission inspections, shall be implemented within two years of the entry into force of this Agreement.